
	

114 HR 4326 : Small and Disadvantaged Business Enhancement Act of 2016
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4326
		IN THE SENATE OF THE UNITED STATES
		April 20, 2016Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to expand the duties of the Office of Small and Disadvantaged
			 Business Utilization, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small and Disadvantaged Business Enhancement Act of 2016. 2.Expanding duties of the Office of Small and Disadvantaged Business Utilization (a)In generalSection 15(k) of the Small Business Act (15 U.S.C. 644(k)), as amended by section 870 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), is amended—
 (1)by striking section 8, 15 or 44 and inserting section 8, 15, 31, 36, or 44; (2)by striking sections 8 and 15 each place such term appears and inserting sections 8, 15, 31, 36, and 44;
 (3)in paragraph (10), by striking section 8(a) and inserting section 8, 15, 31, or 36; (4)by redesignating paragraphs (15), (16), and (17) as paragraphs (16), (17), and (18), respectively;
 (5)by inserting after paragraph (14) the following new paragraph:  (15)shall review purchases made by the agency greater than the micro-purchase threshold defined in section 1902(a) of title 41, United States Code, and less than the simplified acquisition threshold to ensure that the purchases have been made in compliance with the provisions of this Act and have been properly recorded in the Federal Procurement Data System, if the method of payment is a purchase card issued by the Department of Defense pursuant to section 2784 of title 10, United States Code, or by the head of an executive agency pursuant to section 1909 of title 41, United States Code;; and
 (6)in paragraph (17) (as so redesignated)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph:
						
 (D)any failure of the agency to comply with section 8, 15, 31, or 36.. (b)Technical amendmentSection 3(m) of the Small Business Act (15 U.S.C. 632(m)) is amended to read as follows:
				
 (m)Simplified acquisition thresholdIn this Act, the term simplified acquisition threshold has the meaning given such term in section 134 of title 41, United States Code..  Passed the House of Representatives April 19, 2016.Karen L. Haas,Clerk 